UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF Date of report (Date of earliest event reported): June 9, XTO ENERGY INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-10662 75-2347769 (Commission File Number) (IRS Employer Identification No.) 810 Houston, Fort Worth, Texas 76102 (Address of Principal Executive Offices) (Zip Code) (817) 870-2800 (Registrant’s Telephone Number, Including Area Code) NONE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement On June 9, 2008, the Company and HPC Acquisition Corporation and HHEC Acquisition Corporation, wholly-owned subsidiaries of the Company, entered into an Acquisition Agreement with Hunt Petroleum Corporation, Hassie Hunt Exploration Company and Hassie Hunt Production Company (collectively “Hunt”) to purchase all of the shares of these privately held Hunt companies for cash and equity consideration valued at approximately $4.186 billion.Consideration in the transaction includes approximately $2.6 billion cash and 23.5 million shares of XTO Energy Inc. common stock, par value $0.01 per share, valued at approximately $1.586 billion, or $67.50 per share.The agreement provides that the Company will file a prospectus supplement to its currently effective shelf registration statement on Form S-3 with respect to the shares of common stock. The Hunt oil and gas properties are primarily concentrated in XTO’s Eastern Region, including East Texas and central and northern Louisiana, where 70% of the reserves are located.Another 28% of the reserves, which are onshore and offshore, are located along the gulf coast of Texas, Louisiana, Mississippi and Alabama. The Company will also gain an additional 15,000 net acres of leasehold in the Bakken Shale region of North Dakota and non-operating interests in more than 300,000 net acres in the North Sea.The Company’s internal engineers estimate proved reserves to be 1.052 trillion cubic feet of natural gas equivalent (Tcfe), of which approximately 61% are proved developed.Daily production from the properties currently totals approximately 197 million cubic feet (MMcf) of natural gas, 8,500 barrels of oil and 2,300 barrels of natural gas liquids.Total acreage for both the producing properties and undeveloped leasehold is 919,409 net acres. The transaction is scheduled to close on or before September 3, 2008, subject to the expiration of the waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976.Funding of the cash portion of the transaction is expected to be provided through a combination of cash flow, commercial paper and debt capital market transactions.The number of shares of the Company’s common stock to be issued is not subject to adjustment.The final consideration will reflect typical adjustments. Item 3.02.Unregistered Sales of Equity Securities As part of the consideration for the acquisition of Hunt Petroleum Corporation, Hassie Hunt Exploration Company and Hassie Hunt Production Company described in Item 1.01, the Company will issue 23.5 million shares of common stock. The shares will be issued at closing without registration under the Securities Act of 1933 in reliance on an exemption from registration under Section 4(2) of the Securities Act.The Company is obligated to file a prospectus supplement to its existing shelf registration statement on Form S-3 for an offering to be made on a continuous basis pursuant to Rule 415 of the Securities Act covering the shares, and to file the prospectus supplement as soon as practicable after the signing of the Acquisition Agreement, which prospectus supplement is to remain effective for a period of one year. 2 Item 7.01.
